DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to the Applicant submission received on 09/21/2020.
3.    	Claims 1-20 are currently pending and have been examined.

Foreign Priority
4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
5.	The applicant's oath/declaration filed on 09/21/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 09/21/2020 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

35 U.S.C. 112(f)
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the
description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g.,
“means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “communications unit”, as recited in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to
cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Fig. 1, and paragraph 44.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
10.	Claims 6 and 12 are objected to because of the following informalities: Claim 6 recites in pages 4 and 6, respectively, the limitations “the first channel field strength ... and … the second channel field strength”; a first channel field strength and a second channel field strength have not been introduced in the claim set beforehand. Claim 12 recites in page 5 “… first and second center frequencies to changes …” which appears to be a typographical error. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-11, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KONINKLIJKE (EP 3664253 A1).

Regarding claim 1, KONINKLIJKE discloses a first near-field device (Fig. 3: Circuit 201), comprising: a near-field antenna (Fig. 3: Circuit 319); a tuning circuit (Fig. 3: Circuit 317); a communications unit coupled to the near-field antenna and tuning circuit (Fig. 3: Circuit 315); a controller coupled to the tuning circuit and the communications unit (Fig. 3: Circuits 305 and 333); wherein the first near-field device is configured to have a near-field communications channel path-loss (para. 79-80: circuit 317 provides a path-loss) with respect to a second near-field device (Fig. 3: Circuit 201); wherein the controller is configured to set the path-loss to a first channel path-loss before contact detected between the first and second near-field devices (para. 107: the first communication resonance circuit 317 may be detuned to change the resonance frequency during the object detection time intervals); wherein the controller is configured to set the path-loss to a second channel path-loss after contact detected between the first and second near-field devices (para. 106: during communication by the first communicator 315 …, the first controller 333 controls the first communication resonance circuit 317 to provide the resonance at the first resonance frequency and thus allows for optimized communication); and wherein the first path-loss is greater than the second path-loss (para. 107: the first communication resonance circuit 317 may be detuned to change the resonance frequency…., para.106 further discloses first resonance frequency and thus allows for optimized communication, e.g. a detuned resonance circuit provides a greater path-loss than a optimally tuned one).

Regarding claim 2, KONINKLIJKE discloses the device of claim 1: wherein the first channel path-loss enables the first near-field device to detect contact between the first and second near-field devices (para. 107: the first communication resonance circuit 317 may be detuned to change the resonance frequency during the object detection time intervals. Thus, the first controller 333 may control the first communication resonance circuit 317 to change the first communication resonance circuit 317 such that it has a different resonance frequency, referred to as the modified resonance frequency, during the object detection time intervals than during the communication time intervals).

Regarding claim 3, KONINKLIJKE discloses the device of claim 1: wherein the first channel path-loss blocks data transfer between the first and second devices (para. 106, 110: the first controller 333 may be arranged to control the first communication resonance circuit 317 to not provide a resonance to the first communicator 315 during the object detection time intervals); and wherein the second channel path-loss enables data transfer between the first and second devices (para. 106, 109-110: During communication by the first communicator 315 (specifically during communication time intervals whether overlapping or non-overlapping with the power transfer time intervals), the first controller 333 controls the first communication resonance circuit 317 to provide the resonance at the first resonance frequency and thus allows for optimized communication).

Regarding claim 4, KONINKLIJKE discloses the device of claim 1: wherein the controller is configured to set an impedance of the near-field device to a first impedance and a second impedance; wherein, to set the first channel path-loss, the controller is configured to set the impedance to the first impedance; and wherein, to set the second channel path-loss, the controller is configured to set the impedance to the second impedance (para. 108: The resonance frequency may for example be changed by switching in (or out) an additional resonance component, such as for example a capacitor forming part of the resonance circuit. For example, during the object detection time intervals, the first controller 333 may control the first communication resonance circuit 317 to switch in an additional capacitor which changes the effective resonance capacitance of the resonance circuit thereby changing the resonance frequency).

Regarding claim 5, KONINKLIJKE discloses the device of claim 4: wherein the first impedance is greater than the second impedance (para. 82: The second communication resonance circuit 321 is coupled to the second communicator 323 and provides an impedance with a resonance at a given second resonance frequency. The second communication resonance circuit 321 accordingly provides a source with an impedance/load to the second communicator 323 which has a resonance at a given second resonance frequency. Typically, the second communication resonance circuit 321 comprises a tuned circuit which includes the second communication antenna 325).

Regarding claim 6, KONINKLIJKE discloses the device of claim 1: wherein the controller is configured to set a power level of the near-field device to a first power level and a second power level (para. 34: the power transfer signal may have a low power level during communication time intervals and object detection time intervals, and a high power level during power transfer time intervals); wherein, to set the first channel field strength, the controller is configured to set the power level to the first power level; and wherein, to set the second channel field strength, the controller is configured to set the power level to the second power level (para. 34, 97, 110-111: The communication time interval may be non-overlapping with the power transfer time interval and the object detection time interval. During a communication time interval, the power level of the power transfer signal may be subject to a lower maximum limit than during the power transfer time interval. In many embodiments, the power transfer signal may have a low power level during communication time intervals and object detection time intervals, and a high power level during power transfer time intervals).

Regarding claim 7, KONINKLIJKE discloses the device of claim 6: wherein the first power level is less than the second power level (para. 34, 97: During a communication time interval, the power level of the power transfer signal may be subject to a lower maximum limit than during the power transfer time interval. The power transfer signal may have a low power level during communication time intervals and object detection time intervals, and a high power level during power transfer time intervals).

Regarding claim 8, KONINKLIJKE discloses the device of claim 1: wherein the controller is configured to set a center frequency of the near-field antenna to a first center frequency and a second center frequency (para. 80, 106-109: The resonance circuit is typically tuned to the carrier frequency of the electromagnetic communication signal and to the first resonance frequency resulting in the second communication resonance circuit 321 providing a very efficient antenna. In practice, there may be some discrepancies between the frequencies e.g. due to component tolerances and variations, the presence of conductive material etc. However, typically it is possible to keep the second resonance frequency within 5%, and often within 1%, of the carrier frequency and/ or the first resonance frequency); wherein, to set the first channel path-loss, the controller is configured to command the tuning circuit to set the near-field antenna to the first center frequency (para. 79, 106-109: The first communicator 315 may specifically generate a communication drive signal which is fed to the first communication resonance circuit 317. The first communication resonance circuit 317 is a load for the first communicator 315 and it provides a resonance at a given first resonance frequency); and wherein, to set the second channel path-loss, the controller is configured to command the tuning circuit to set the near-field antenna to the second center frequency (para. 82, 106-109: The second communication resonance circuit 321 accordingly provides a source with an impedance/load to the second communicator 323 which has a resonance at a given second resonance frequency. Typically, the second communication resonance circuit 321 comprises a tuned circuit which includes the second communication antenna 325).

Regarding claim 9, KONINKLIJKE discloses the device of claim 8: wherein the second center frequency is greater than the first center frequency (para. 39, 106-109: the second frequency is outside a frequency range from 90% of the first resonance frequency to 110% of the first resonance frequency).

Regarding claim 10, KONINKLIJKE discloses the device of claim 8: wherein the center frequency is a resonant center frequency (para. 46, 106-109: a resonance circuit having a resonance frequency corresponding to the first resonance frequency).

Regarding claim 11, KONINKLIJKE discloses the device of claim 8: wherein the tuning circuit is configured to change the center frequency in response to a command from the controller to change a capacitive tuning parameter in the tuning circuit (para. 106-109: the first communication resonance circuit 317 may be detuned to change the resonance frequency during the object detection time intervals. Thus, the first controller 333 may control the first communication resonance circuit 317 to change the first communication resonance circuit 317 such that it has a different resonance frequency, referred to as the modified resonance frequency, during the object detection time intervals than during the communication time intervals).

Regarding claim 16, KONINKLIJKE discloses the device of claim 1: further comprising a contact detector circuit (para. 94: the resonance device detector 327 is a smart card detector); wherein the contact detector circuit is configured to output a contact detected signal in response to a change in a parameter of the tuning circuit (para. 73, 96: The power transmitter controller 305 comprises a power loop controller controlling a power level of the power transfer signal in response to the power control messages received from the power receiver 205 during the power control phase); and wherein the parameter is based on a capacitive and/or resistive tuning parameter configured to maintain a center frequency and/or bandwidth of the near-field device (para. 83: it is possible to keep the second resonance frequency within 5%, and often within 1%, of the carrier frequency and/ or the first resonance frequency).

Regarding claim 17, KONINKLIJKE discloses the device of claim 1: further comprising a contact detector circuit (para. 94: the resonance device detector 327 is a smart card detector); and wherein the contact detector circuit is configured to output a contact detected signal in response to a change in a near-field communications signal voltage between the communications unit and the tuning circuit (para. 73, 96: The power transmitter controller 305 comprises a power loop controller controlling a power level of the power transfer signal in response to the power control messages received from the power receiver 205 during the power control phase).

Regarding claim 19, KONINKLIJKE discloses the device of claim 1: further comprising a contact detector circuit (para. 94: the resonance device detector 327 is a smart card detector); wherein the contact detector circuit is configured to output a contact detected signal in response to a predefined threshold distance between the first near-field device and the second near-field device (para. 76: by modulating and demodulating the power transfer signal but rather a separate short-range communication system is used. The short-range communication system may typically have a range of no more than 1 meter, and often no more than 50 cm or even 20cm. The short-range communication system typically uses a carrier frequency substantially higher than a frequency and typically at least 10 times higher than the carrier frequency of the power transfer signal.).

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18.	Claim(s) 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONINKLIJKE (EP 3664253 A1) in view of Ozden (EP 3813386 A1).

Regarding claim 12, KONINKLIJKE discloses the device of claim 8 with the exception wherein a first frequency band is defined by the first center frequency and a second frequency band is defined by the second center frequency; and wherein the controller is configured to adapt the first and second center frequencies to changes in resonance frequency and bandwidth due to electromagnetic loading within each of the first and second frequency bands.
In a similar field of endeavor, Ozden discloses wherein a first frequency band is defined by the first center frequency and a second frequency band is defined by the second center frequency (Ozden, para. 43: the first frequency may be a first center frequency having a first bandwidth and the second frequency may be a second center frequency having a second bandwidth); and wherein the controller is configured to adapt the first and second center frequencies to changes in resonance frequency and bandwidth due to electromagnetic loading within each of the first and second frequency bands (Ozden, para. 43, 60: The first frequency may be 2.4 GHz. The second frequency may be 1.6 GHz. Although the disclosure refers to electromagnetic radiation at a certain frequency, such as at a first frequency and at a second frequency, it is readily apparent to those skilled in the art that electromagnetic radiation, such as an electromagnetic signal, emitted and/or received by an antenna has a certain band or bandwidth. The bandwidth comprises a continuous band of frequencies, and the bandwidth may be defined by a center frequency. Moreover, section 60 discloses a resonance frequency of the antenna may be changed from the first frequency to the second frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KONINKLIJKE with the teaching of Ozden by using the following features such as the first and second center frequencies to changes in resonance frequency and bandwidth due to electromagnetic loading within each of the first and second frequency bands as taught by Ozden. The motivation for doing so would have been to provide flexibility when designing the hearing device and particularly as this enables communication at the first frequency and the second frequency using a same antenna, such as a same electrical antenna. 

Regarding claim 13, KONINKLIJKE discloses the device of claim 1 with the exception wherein the controller is configured to set a bandwidth of the near-field antenna to a first bandwidth and a second bandwidth; wherein, to set the first channel path-loss, the controller is configured to command the tuning circuit to set the near-field antenna to the first bandwidth; and wherein, to set the second channel path-loss, the controller is configured to command the tuning circuit to set the near-field antenna to the second bandwidth.
In a similar field of endeavor, Ozden wherein the controller is configured to set a bandwidth of the near-field antenna to a first bandwidth and a second bandwidth; wherein, to set the first channel path-loss, the controller is configured to command the tuning circuit to set the near-field antenna to the first bandwidth; and wherein, to set the second channel path-loss, the controller is configured to command the tuning circuit to set the near-field antenna to the second bandwidth (Ozden, para. 43: an electromagnetic signal, emitted and/or received by an antenna has a certain band or bandwidth. The bandwidth comprises a continuous band of frequencies, and the bandwidth may be defined by a center frequency. Thus, the first frequency may be a first center frequency having a first bandwidth. The second frequency may be a second center frequency having a second bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KONINKLIJKE with the teaching of Ozden by using the following features such as setting a bandwidth of the near-field antenna to a first bandwidth and a second bandwidth as taught by Ozden. The motivation for doing so would have been to provide flexibility when designing the hearing device and particularly as this enables communication at the first frequency and the second frequency using a same antenna, such as a same electrical antenna.

Regarding claim 14, KONINKLIJKE as modified by Osden discloses the device of claim 13: however, Ozden further discloses wherein the second bandwidth is narrower than the first bandwidth (Ozden, para. 43: The first bandwidth may be 2.3 GHz - 2.5 GHz. The second bandwidth may be 1.5 GHz - 1.7 GHz, e.g. second bandwidth is narrower than the first bandwidth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KONINKLIJKE with the teaching of Ozden by using the following features such as the second bandwidth is narrower than the first bandwidth as taught by Ozden. The motivation for doing so would have been to provide flexibility when designing the hearing device and particularly as this enables communication at the first frequency and the second frequency using a same antenna, such as a same electrical antenna.

Regarding claim 15, KONINKLIJKE as modified by Kim discloses the device of claim 13: wherein the tuning circuit is configured to change the bandwidth in response to a command from the controller to change a resistive tuning parameter in the tuning circuit (para. 40, 106-109: the controller is arranged to change a resonance capacitance of the communication resonance circuit during the object detection time interval relative to during communication, e.g. altering the capacitance is altering the resistive tuning as a different capacitance will have a different resistance and reactance at a given frequency).

Regarding claim 20, KONINKLIJKE discloses the device of claim 1: wherein the near-field antenna includes, an H-field antenna configured to receive a non-propagating quasi-static magnetic near-field signal (para. 23: a strong AC magnetic field in the order of 20 - 200 kHz is exposed to the antenna coil L of FIG. 1); and an E-field antenna is configured to receive a non-propagating quasi-static electric near-field signal from the conductive structure (para. 61: The term power transfer signal is mainly used to refer to the inductive signal/ magnetic field between the transmitter coil 203 and the power receiving coil 207 (the magnetic flux signal), but it will be appreciated that by equivalence it may also be considered and used as a reference to an electrical signal provided to the transmitter coil 203 or picked up by the power receiving coil 207). 
KONINKLIJKE does not appear to explicitly disclose wherein a conductive surface of the near-field antenna is configured to be coupled to an on-body surface by the non-propagating quasi-static near-field electric-induction signals.
 In a similar field of endeavor, Ozden discloses wherein a conductive surface of the near-field antenna is configured to be coupled to an on-body surface by the non-propagating quasi-static near-field electric-induction signals (Ozden, para. 7: In order to achieve a good on-body performance, the antenna may exhibit optimal radiation efficiency, bandwidth, polarization, and radiation pattern, while the volume available for the design is reduced, as most times space comes at a premium in wearable devices such as in all types of hearing devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KONINKLIJKE with the teaching of Ozden by using the following features such as the near-field antenna is coupled to an on-body surface by the non-propagating quasi-static near-field electric-induction signals as taught by Ozden. The motivation for doing so would have been to provide flexibility when designing the hearing device and particularly as this enables communication at the first frequency and the second frequency using a same antenna, such as a same electrical antenna.

19.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KONINKLIJKE (EP 3664253 A1) in view of Nelson et al. (US 20190059645 A1).

Regarding claim 18, KONINKLIJKE discloses all the subject matter of the device of claim 1 with the exception further comprising a contact detector circuit; wherein the contact detector circuit is configured to output a contact detected signal in response to actual physical contact between the first near-field device and the second near-field device.
 In a similar field of endeavor, Nelson discloses further comprising a contact detector circuit (Fig. 1, Controller 50); wherein the contact detector circuit is configured to output a contact detected signal in response to actual physical contact between the first near-field device and the second near-field device (Nelson, Fig. 1, para. 34: output a contact signal in response to detecting physical contact between the lower plate 32 and the upper plate 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of KONINKLIJKE with the teaching of Ozden by using the following features such as outputting a contact detected signal in response to actual physical contact between the first near-field device and the second near-field device as taught by Ozden. The motivation for doing so would have been to monitor each of the plurality of actuators and detect a selected distance between lower grilling plate and upper grilling plate.

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Borcherding (US 20070236336 A1) discloses a transponder detector is provided with capabilities for detecting the presence and type of a transponder in its read range while operating at low power. The transponder detector includes an antenna assembly and a detection signal generator circuit coupled to the antenna assembly. The detection signal generator circuit is capable of generating a progression of detection signals on the antenna assembly across a range of frequencies. The transponder detector further includes a response signal receiver circuit coupled to the antenna assembly to receive a progression of response signals from the antenna assembly resulting from the progression of detection signals.
b)	Frankland (US 20140127993 A1) discloses a NFC device may be configured to detect that a NFC device is within a first threshold of a first distance from a remote NFC device. The NFC device may be further configured to determine whether a NFC coil is tuned for use with a first operational mode associated with the first distance. The NFC device may also be configured to re-tune the NFC coil to the first operational mode based on a determination that the NFC coil is not tuned for use with the first operational mode.
c)	COOK et al. (EP 2342796 A2) discloses providing a means for energy transmission and receiver 108 further includes a receive antenna 118 for providing a means for energy reception or coupling. The transmit and receive antennas are sized according to applications and devices to be associated therewith. As stated, an efficient energy transfer occurs by coupling a large portion of the energy in the near-field of the transmitting antenna to a receiving antenna rather than propagating most of the energy in an electromagnetic wave to the far-field. In this near-field, a coupling may be established between the transmit antenna and the receive antenna.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466